Citation Nr: 1047835	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO. 08-36 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for unilateral cold injury of 
the 2nd, 3rd, 4th and 5th fingers, claimed as frostbite of the 
middle fingers of the left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from February 1954 to January 
1956.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

As a preliminary matter, the Board must first clarify the issue 
under consideration.  In November 2006 the Veteran submitted a 
claim for service connection for residuals of frostbite of the 
left middle fingers. Unfortunately, over the process of 
adjudication the claim came to be characterized as service 
connection for residuals of frostbite of the left middle finger 
(singular). A VA examiner in October 2010 found that upon 
examination the Veteran had visible residuals frostbite of the 
2nd, 3rd, 4th and 5th fingers of the right hand. 

Given this context, it appears that the examiner, rather than the 
Veteran, was mistaken as to whether the left or right hand was 
involved. However, from a reading of the report it is clear to 
the Board that the Veteran and the VA examiner were in agreement 
as to which hand was the affected hand, and that service 
connection for residuals of frostbite of the 2nd, 3rd, 4th and 5th 
fingers of the affected hand is warranted as is detailed below. 

The Veteran was not competent to ascertain that he had residuals 
of cold injury to the 5th finger of the hand in addition the 
middle fingers, but the VA examination report leaves little doubt 
as to this fact. In light of the above, the matter on appeal has 
been recharacterized as indicated on the title page of this 
decision. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(claimant seeking service connection for disability who has no 
special medical expertise is not competent to provide diagnosis 
requiring application of medical expertise to facts such as 
claimant's description of history and symptoms; VA should 
construe claim for service connection based on reasonable 
expectations of non-expert claimant). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1. The Veteran has presented competent and credible evidence, 
consistent with the places types and circumstances of his 
service, of unilateral in-service cold injury of the hand.

2. Competent medical evidence as provided by a VA examining 
clinician relates the Veteran's current cold injury of the 2nd, 
3rd, 4th and 5th fingers of one hand, found upon examination, to 
an episode of frostbite experienced during active service.


CONCLUSION OF LAW

The criteria for service connection for unilateral cold injury of 
the 2nd, 3rd, 4th and 5th fingers are met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this matter, the Board will find that the Veteran has 
presented competent and credible evidence of unilateral in-
service cold injury of the hand, consistent with the places, 
types and circumstances of his service, and that as a result he 
has a current disability, diagnosed by a VA examiner in October 
2010 as a resultant unilateral cold injury of the 2nd, 3rd, 4th 
and 5th fingers. Accordingly, entitlement to service connection 
for this disability will be awarded.

In this decision, the Board will discuss the relevant law it is 
required to apply. This includes statutes enacted by Congress and 
published in Title 38, United States Code ("38 U.S.C.A."); 
regulations promulgated by VA under the law and published in the 
Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.") and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. First, VA has a duty to 
notify the Veteran of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c). 

As discussed below, sufficient evidence is of record to grant the 
matter on appeal. Therefore, no further notice or development is 
needed with respect to this matter.

Merits of the Claim

In November 2006 the RO received the Veteran's claim for service 
connection for frostbite of the middle fingers (plural, emphases 
added) of the left hand, which he claims to have incurred as a 
result of a cold injury he experienced while serving in Germany 
in the winter, while aboard an armored vehicle. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability. Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).
   
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence. See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). In 
the evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility and consistency with 
other evidence submitted on behalf of the claimant. Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table); Madden v. Brown, 125 F. 3d 1447 (Fed. 
Cir. 1997) (holding that the Board has the "authority to discount 
the weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items of 
evidence").

The Veteran's service treatment records have been lost or 
destroyed. The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where records once in the hands of 
the government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). This increases the VA's obligation to evaluate 
and discuss in its decision all of the evidence that may be 
favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

In each case where a veteran is seeking service connection for 
any disability due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence. See 38 
U.S.C.A. § 1154(a) (West 2002).

The Veteran's Report of Separation from the Armed Forces (DD Form 
214) supports his contentions that he was assigned to an 
artillery unit during active service. The DD Form 214 further 
indicates that his military occupational specialty was that of a 
heavy truck driver, and that he was an automatic weapons crewman. 
In a VA Form 9 received in November 2008 the Veteran described 
having experienced frostbite while serving in Manheim, Germany. 
His DD Form 214 reflects that he received the Army of Occupation 
Medal for service in Germany and had eleven months and three days 
of overseas service. 

Thus, an episode of frostbite while serving upon an armored 
vehicle in Germany during the cold of winter, as described by the 
Veteran, is an injury consistent with the places, types and 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002) 
(providing that in each case where a veteran is seeking service 
connection for any disability, due consideration shall be given 
to the places, types, and circumstances of such veteran's service 
as shown by such veteran's service record, the official history 
of each organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence). 

At a VA examination in October 2010 the examiner noted by history 
that the Veteran experienced a cold injury to his right hand in 
Germany when riding in an armored vehicle (emphasis added). The 
examination report reflects obvious agreement between the 
examiner and the Veteran as to which hand the Veteran claimed to 
be affected by cold injury. The examiner recounted a very 
detailed history of the in-service cold injury, as provided by 
the Veteran, and the examiner's diagnoses and conclusions reflect 
that he found the history provided by the Veteran to be medically 
plausible and factually credible. 

On physical examination, the VA examiner noted a very slight 
blanching of the fingers 2, 3 4, and 5 of the right hand. The 
examiner noted that the thumb was not involved and recounted that 
the thumb was not involved symptom-wise at the time of the cold 
injury. The examiner noted that the skin was somewhat thicker on 
the palms of the fingers than on the opposite hand. The examiner 
noted the Veteran to have slight diminution of sensation of the 
four fingers of the right hand. He further noted that pressure on 
the 2nd, 3rd, and 4th MP joints and the first interphalangeal 
joint of the fourth finger caused some tenderness. It was further 
noted that any pressure on the ventral surface of the four 
fingers involved caused some blanching of the skin, and the skin 
of the four fingers involved had a somewhat blanched appearance 
in comparison with the palm of the hand where the skin was 
pinker. 

The examiner concluded that the Veteran experienced Raynaud 
phenomenon with intermittent coldness, blanching, numbness and 
tingling of the four fingers involved.

The examiner's diagnosis was cold injury, fingers 2, 3, 4 and 5 
of the right hand with resulting intermittent episodes of 
numbness and tingling, blanching, and some pain of these fingers, 
much greater in cold weather. The examiner opined that the 
Veteran's exposure to cold in Germany while he was on active duty 
set in motion Reynaud phenomenon, from which the Veteran still 
suffered.

The Veteran has provided competent and credible evidence of cold 
injury to the hand during active service, and there is competent 
and very persuasive medical evidence that the Veteran currently 
experiences cold injury of fingers 2, 3, 4, and 5 of that hand as 
a result of in-service injury. There is essentially no evidence 
against the claim, but there is rather, as a result of human 
error, uncertainty as to which is the affected hand. Still, there 
is no question that the preponderance of the evidence supports 
the claim. 

The uncertainty as to the hand affected, which will be easily 
resolved by questioning of the Veteran or at most cursory medical 
examination, shall not impede the Board's expeditious resolution 
of this matter. This is particularly so in a case that has been 
previously remanded by the Board and advanced on the Board's 
docket due to the advanced age of the Veteran. 

Accordingly, the Board finds that entitlement to service 
connection for unilateral residuals of frostbite of the 2nd, 3rd, 
4th and 5th fingers is warranted. 

The ambiguity as to the hand so affected will be resolved 
as a matter relevant to rating of the disability. This 
decision shall not be construed so as to constitute a 
denial of any benefit sought on appeal. 


ORDER

Entitlement to service connection for unilateral cold injury of 
the 2nd, 3rd, 4th and 5th fingers is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


